Citation Nr: 1043515	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of death under 
38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served in 
the Army Reserves with periods of verified active duty for 
training (ACDUTRA) from September 1974 to February 1975 and from 
August 4, 1979 to August 18, 1979.  The Veteran died in January 
2006. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the appellant's claim for service 
connection for cause of death.


FINDINGS OF FACT

1.  At the time of the Veteran's death service connection was 
established for residuals of herniated nucleus pulposus, L3-4, 
postoperative at 60 percent.  A total rating based on individual 
unemployability due to service-connected disability was in effect 
from November 1, 1983. 
 
2. The Veteran died in January 2006 as a result of metastatic 
non-small cell lung cancer (stage IV) adenocarcinoma.

3.  The Veteran's metastatic non-small cell lung cancer (stage 
IV) adenocarcinoma is not etiologically related to active 
service.

4.  The Veteran was not exposed to herbicides in service. 
 
5.  The Veteran's service-connected disability, residuals of 
herniated nucleus pulposus, L3-4, postoperative, was not an 
immediate or underlying cause of the Veteran's death and did not 
contribute substantially or materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Under 
the Veterans Claims Assistance Act (VCAA), when VA receives a 
complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159.  Such notice must include notice that a disability rating 
and an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim.  The new version of 38 C.F.R § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008). 
 
Prior to initial adjudication of the appellant's claim, a letter 
dated March 2006 fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
notified of the evidence that was needed to substantiate her 
claim; what information and evidence that VA will seek to provide 
and what information and evidence the appellant was expected to 
provide, and that VA would assist her in obtaining evidence, but 
that it was ultimately her responsibility to provide VA with any 
evidence pertaining to her claim.  See Pelegrini, 18 Vet. App. at 
120-21 (Pelegrini II).  The appellant was notified of her 
responsibility to submit evidence which showed that the Veteran's 
death was due to a disease or injury which had its onset in 
service, and of what evidence was necessary to establish service 
connection for the cause of the Veteran's death. 
 
The Board notes that disability ratings are not applicable to 
dependency and indemnity compensation (DIC) claims.  In the 
present appeal, VA did not provide notice of the criteria 
necessary for establishing an effective date.  However, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Id.; Quartuccio, 16 Vet. App. 
at 187.  In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's claim, 
any questions as to the appropriate effective date to be assigned 
are rendered moot.  See Dingess/Hartman, 19 Vet. App. at 473. 
 
The United States Court of Appeals for Veterans Claims (Court) 
has further held that in the context of a claim for DIC benefits, 
a VCAA notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  While the appellant did not 
receive specific notice regarding the Veteran's service connected 
disability, the Board notes that a March 2006 rating decision, 
which deferred the issue of service connection for cause of 
death, notified the appellant of the Veteran's service connected 
disability.  Furthermore, the March 2006 notice letter informed 
the appellant that evidence is needed to show that the Veteran's 
service-connected disability caused or contributed to cause his 
death.  Thus, in this case, a reasonable person could be expected 
to understand what was required to support the claim, and 
accordingly the appellant is found to have had a meaningful 
opportunity to participate effectively in the processing of her 
claim. Therefore, any error in the content of notice was not 
prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 
(2006). 
 
In this case, the Veteran's service treatment records and VA 
treatment records have been obtained.  Based on a review of the 
claims file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].

The Board notes that no medical examination has been conducted 
and no medical opinion has been obtained with respect to the 
appellant's claim.  However, the Board finds that the evidence, 
which does not indicate a relationship to service or a 
relationship to the service-connected disability, warrants the 
conclusion that a remand for examinations and/or opinions is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4). 
 
The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton, 20 Vet. App. at 435 (finding that even though the Board 
erred by relying on various post- decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate in 
the adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review 
of the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the issues 
to be decided herein is available and not part of the claims 
file.  See Mayfield III, 499 F.3d at 1317.

Determinations as to whether service connection may be granted 
for a disability that caused or contributed to a Veteran's death 
are based on the same statutory and regulatory provisions that 
generally govern determinations of service connection.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  Service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  In addition, certain chronic diseases, including 
malignant tumors or of the brain, spinal cord, or peripheral 
nerves, may be presumed to have been incurred or aggravated 
during service if such diseases become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309. 
 
The death of a Veteran will be considered to have been due to a 
service-connected disability where the evidence establishes that 
a disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312(a) (2010).  A principal cause of 
death is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 3.312(c). 
 
There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 
 
The Veteran's certificate of death shows that he died in January 
2006 as a result of metastatic non-small cell lung cancer (stage 
IV) adenocarcinoma that had an approximate diagnosis date of 
March 2005.  See December 2005 VA treatment record.  No other 
significant conditions were listed as contributing to death.

A Veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2010). 
 
VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2010). 

The Veteran's service personnel records do not indicate that the 
Veteran served in the Republic of Veteran; therefore, there is no 
presumption of exposure to any herbicide agent and service 
connection for lung cancer is not presumed.  Moreover, the 
Veteran's service treatment records do not reflect any treatments 
or complaints related to lung cancer in service. 

The Veteran was admitted to a VA hospital at the time of his 
death for delirium.  A January 2006 VA treatment record also 
noted that the Veteran had not been eating or drinking properly.  
The discharge diagnoses were "1. New onset atrial fibrillation; 
2.  Hospital acquired pneumonia; 3.  Stage 4 non small cell lung 
carcinoma with metastasis to the bones and spine with impending 
cord compression; 4.  Chronic anemia; 5.  Hypercalcemia; 6.  
Delirium; 7.  Chest pain; 8.  Depression; 9.  Insomnia."

In the May 2006 Notice of Disagreement, the appellant agreed that 
the Veteran's primary cause of death was lung cancer, but she 
asserted that his back condition contributed to the Veteran's 
death.

The appellant can attest to factual matters of which she had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the appellant as a layperson has not 
been shown to be capable of making medical conclusions, thus, any 
statements regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998). Thus, while the layperson is competent 
to report what comes to her through her senses, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470  
(1994). 
 
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements. 
 
In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Id. at 309.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not a 
determination 'medical in nature' and was capable of lay 
observation."  Id.  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  Id.  In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Thus, although the layperson is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
layperson is not competent to provide evidence as to more complex 
medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007). 
 
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 6 
Vet. App. at 470 (distinguishing between competency ('a legal 
concept determining whether testimony may be heard and 
considered') and credibility ('a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted')).  See Barr, 21 Vet. App. at 303.  The issue 
in this matter does not involve a simple diagnosis. See Jandreau, 
492 F. 3d at 1377; see also Woehlaert, 21 Vet. App. at 462.  The 
appellant is not competent to provide more than simple medical 
observations.  The Veteran's cause of death may not be diagnosed 
via lay observation alone and the appellant is not competent to 
provide a complex medical opinion regarding cause of death or the 
relationship between the Veteran's service-connected disability 
and the disease that caused death.  See Barr, 21 Vet. App. at 
309.  Thus, the appellant's lay assertions are not competent or 
sufficient in this regard. 

In sum, the evidence does not establish that the Veteran's death 
from lung cancer was attributable from service nor does the 
evidence establish that the Veteran's service-connected 
disability caused or contributed to the Veteran's death.  The 
Veteran did not have service in the Republic of Vietnam; 
therefore, neither herbicide exposure nor service connection for 
lung cancer are presumed.  Although the appellant asserts that 
the Veteran's service-connected disability, residuals of 
herniated nucleus pulposus, L3-4, postoperative did contribute to 
the Veteran's death, the appellant is not competent to provide a 
complex medical opinion regarding cause of death.  Moreover, no 
medical professional has provided any opinion relating the 
Veteran's service-connected back disorder to his death.  The 
Board sympathizes with the appellant and acknowledges her sincere 
belief that the Veteran's death is related to his service-
connected disability.  However, the preponderance of the evidence 
is against the claim and the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.102 (2010). 




ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


